      Case 5:21-cv-00234-JKP-ESC Document 11 Filed 05/18/21 Page 1 of 3



                                 United States District Court
                                  Western District of Texas
                                   San Antonio Division

 C.M. on his own behalf and on behalf of his
 minor child, D.V.,

        Plaintiffs,

        v.                                      Case No. SA-21-CV-00234-JKP-ESC

 United States of America,

        Defendant.

                       JOINT MOTION TO STAY PROCEEDINGS

       Plaintiffs, by and through undersigned counsel, and Defendant, by and through the

United States Attorney for the Western District of Texas and the undersigned Assistant

United States Attorney, hereby respectfully request a stay of proceedings in this case, and

in support thereof would respectfully show as follows:

       1.      Plaintiffs’ Complaint was filed on March 8, 2021.

       2.      Defendant’s deadline to file a responsive pleading is Friday, May 28, 2021.

       3.      The parties have agreed to a 60-day stay of this matter so that the parties

may facilitate the resolution of this matter.

       4.      Therefore, the parties respectfully request a 60-day stay and extension of

Defendant’s deadline to file responsive deadline, as set forth in the proposed order

submitted herewith.

       5.      This stay is not sought for purpose of delay but to facilitate the resolution

of this matter.

       WHEREFORE, the parties respectfully request that the Court stay the proceedings

in this case for 60-days and extend Defendant’s deadline to file a responsive pleading

until July 27, 2021.
Case 5:21-cv-00234-JKP-ESC Document 11 Filed 05/18/21 Page 2 of 3




                                 Respectfully submitted,

                                 Ashley C. Hoff
                                 United States Attorney

                           By:   /s/ Faith Johnson Lowry
                                 Faith Johnson Lowry
                                 Assistant United States Attorney
                                 Texas Bar No. 24099560
                                 601 NW Loop 410, Suite 600
                                 San Antonio, Texas 78216
                                 (210) 384-7355 (phone)
                                 (210) 384-7358 (fax)
                                 faith.johnson@usdoj.gov

                                 ATTORNEYS FOR DEFENDANT




                           By:   /s/ Peter S. Rukin signed with permission by Faith Lowry
                                 Peter S. Rukin
                                 Rukin Hyland & Riggin LLP
                                 1939 Harrison Street, Suite 290
                                 Oakland, California 94612
                                 (415) 421-1800 (phone)
                                 (415) 421-1700 (fax)
                                 prukin@rukinhyland.com
                                 Malinda Ann Gaul
                                 Gaul and Dumont
                                 315 East Euclid Avenue
                                 San Antonio, Texas 78212
                                 (210) 225-0685 (phone)
                                 (210) 595-8340 (fax)
                                 malindag@swbell.net

                                 ATTORNEYS FOR PLAINTIFFS
      Case 5:21-cv-00234-JKP-ESC Document 11 Filed 05/18/21 Page 3 of 3




                                    Certificate of Service

        I certify that on May 18, 2021, a true and correct copy of the foregoing Joint Motion to
Stay Proceedings was electronically filed via the Court’s CM/ECF system which will send notice
to the following:

       Rukin Hyland & Riggin LLP
       1939 Harrison Street, Suite 290
       Oakland, CA 94612
       prukin@rukinhyland.com
       jriggin@rukinhyland.com
       vbrender@rukinhyland.com

       Gaul and Dumont
       315 East Euclid Avenue
       San Antonio, TX 78212
       malindag@swbell.net


                                                   /s/ Faith Johnson Lowry         .
                                                   FAITH JOHNSON LOWRY
                                                   Assistant United States Attorney
